Citation Nr: 1802831	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  15-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include residuals thereof and as secondary to asbestos exposure. 

2.  Entitlement to service connection for colon cancer, to include residuals thereof and as secondary to asbestos exposure.

3.  Entitlement to service connection for prostate cancer, to include residuals thereof and as secondary to asbestos exposure.

4.  Entitlement to service connection for a heart condition, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from December 1958 to June 1959 and on active duty from January 1960 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 videoconference hearing.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran was exposed to asbestos during his active service or that his current bladder cancer manifested in service, or that it is otherwise relates to service.

2.  The most probative evidence of record does not establish that the Veteran was exposed to asbestos during his active service or that his current colon cancer manifested in service, or that it is otherwise relates to service.

3.  The most probative evidence of record does not establish that the Veteran was exposed to asbestos during his active service or that his current prostate cancer manifested in service, or that it is otherwise relates to service.

4.  The most probative evidence of record does not establish that the Veteran was exposed to asbestos during his active service or that his current heart condition manifested in service, within one year of service, or that it is otherwise relates to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a service connection for bladder cancer, to include residuals thereof and as secondary to asbestos exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a service connection for colon cancer, to include residuals thereof and as secondary to asbestos exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a service connection for prostate cancer, to include residuals thereof and as secondary to asbestos exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2017). 

For the service connection issues, review of the claims folder reveals compliance with the VCAA.  38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter sent from the RO to the Veteran in January 2014.  This letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Thus, the Veteran has received all required notices in this case for his service connection claims, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis). 

With regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the January 2014 VCAA notice prior to the rating decision on appeal.  Thus, there is no timing error. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records and military personnel records.  For his part, the Veteran has submitted post service treatment records and personal statements.

The Veteran was not provided with examinations with respect the claims decided herein.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion for bladder cancer, colon cancer, prostate cancer or a heart disability under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran's disability claims turn on whether there was in-service exposure to asbestos that resulted in the claimed disabilities.  However, as discussed below, the evidence does not demonstrate in-service exposure to asbestos.  The Board finds the Veteran's assertions in this regard to be conclusory, generalized lay statements that suggest an etiological nexus between the disability and his active duty service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Consequently, the Board finds these contentions do not rise to the level of the indication of an association.  38 U.S.C.A. § 5103A (West 2015).  Therefore, the Board finds that a VA examination with respect to the claims decided herein is not warranted.  McLendon, 20 Vet. App. at 83.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his service connection claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  There has been no allegation otherwise made by the Veteran in this regard.


Service Connection 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has recognized that the inhalation of asbestos fibers can produce disorders including fibrosis, tumors, pleural effusions, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancers of the lung and bronchus.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Paragraph 9, Subsection b. 

Service connection can also be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2017).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Therefore, the Veteran's claims for entitlement to service connection will be evaluated under the general VA rules and regulations discussed above. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bladder, Colon and Prostate Cancers

The Veteran contends that his bladder, colon and prostate cancers, to include residuals thereof, are due to asbestos exposure in service. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran was diagnosed with a bladder tumor (abnormal tissue growth).  He underwent a cystoscopy in June 2008 to remove it and was diagnosed with papillary transitional cell carcinoma, grade II.  Following the June 2008 cystoscopy, the record refers to the Veteran's condition as a history of bladder cancer. 

The Veteran's medical records also show that he in 1980 he underwent cancer laser surgery on his colon.  It was noted that the cancer was removed, there was no chemotherapy or radiation and a complete resection was performed.  

Furthermore, in October 2007 the Veteran underwent a transurethral resection of the prostate.  A November 2007 treatment record, following the transurethral resection of the prostate, diagnosed the Veteran with chronic prostatitis and benign prostatic hyperplasia, negative for malignancy.  A March 2011 treatment record described the Veteran's condition as prostate cancer.  

During his October 2017 videoconference hearing the Veteran testified that his bladder, colon and prostate cancers were all in remission.  

As the Veteran is acknowledged to have bladder, colon and prostate cancers, all currently in remission, the issue before the Board becomes whether his disabilities are a result of his active service.

Turning to the second element of service connection, the Veteran asserts that his respiratory disabilities are the result of in-service exposure to exposure to asbestos.  

With respect to in-service exposure to asbestos the Board finds that service connection is not warranted on that basis.  In this regard, in his June 2014 application for benefits, the Veteran reported exposure to asbestos aboard the USS Intrepid from January 1962 to January 1964.  He also wrote that it was everywhere on the ship and that he slept near asbestos.  The Veteran's military personnel records confirm that he was stationed on the USS Intrepid

In regard to an in-service incident or injury, the Veteran is competent to testify as to the facts of his asbestos exposure.  However, in this case, there is insufficient evidence to establish exposure to asbestos based on the information provided.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  In this case, the Veteran testified that his primary military occupational specialty was plane pusher, which is not the type that would suggest duties where he would be in direct or close contact with disturbed asbestos, nor are any of the military occupational specialties listed in this service records.  Therefore, in-service exposure to asbestos has not been established.

Furthermore, the Veteran's STRs are silent for any treatment relating to his bladder, colon, prostate, anus or rectum or the genitourinary system.  His January 1959 enlistment examination and December 1963 separation examination are negative for any treatment or complaints relating to his bladder, colon, prostate, anus or rectum or the genitourinary system.  

Although the Veteran has reported that he believes that his bladder, colon and prostate cancers were due to his active duty service, to include exposure to asbestos, he is simply not competent as a layperson to attribute his cancer to an in-service event or injury.

As a layperson, the Veteran is competent to report that which is capable of his lay observation; however, there is no indication that he has the medical or scientific training or expertise to attribute his cancers to an in-service event or injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claims.  Thus, service connection for bladder cancer, colon cancer and prostate cancer, including residuals thereof, to include on the basis of asbestos exposure is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Heart Condition

The Veteran contends that his heart condition is related to his active duty service to include exposure to asbestos. 

As discussed above, the Veteran is competent to testify as to the facts of his asbestos exposure.  However, in this case, there is insufficient evidence to establish exposure to asbestos based on the information provided. Therefore, the Board finds that service connection is not warranted on that basis.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran was diagnosed with hypertension and coronary artery disease and underwent a coronary artery bypass.  The earliest diagnosis of hypertension of record was in November 1998 and coronary artery disease first appears in April 2014.  

As the Veteran is acknowledged to have diagnoses of hypertension and coronary artery disease, the issue before the Board becomes whether this disabilities are a result of his active service.

The Veteran's STRs, enlistment examination and separation examination are all silent for heart related conditions, treatment or complaints.  

The Board acknowledges the Veteran's lay assertions in support of his claim, and recognizes that he is competent to report his observable symptomatology.  See Layno, 6 Vet. App. at 469.  In this case, the Veteran's lay statements do not reflect a disease or injury in-service.  As such, they are of little probative value.  The medical evidence of record does not show a heart condition until many years after the Veteran's separation from active service, a fact that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the medical evidence reflecting no heart disorder until years after service to be more probative as to onset than the Veteran's vague statements. 

To the extent that the record shows that there were no complaints, findings or treatment referable to a heart disorder during the Veteran's period of active service, and the Veteran has not relayed any event or symptoms during service that could be related to the current heart disorder, the Board finds that there is no in-service incurrence or aggravation of a disease or injury. 

Additionally, coronary artery disease is not shown during service or within one year after separation from service.  The Veteran's STRs are silent regarding a coronary artery disease or a heart disorder.  There is no other medical or lay evidence that suggests that the Veteran had characteristic manifestations sufficient to identify a chronic disease during service or within the first year after separation from service.  See 38 C.F.R. § 3.303 (b).  Therefore, service connection for a heart condition may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a heart condition.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bladder cancer, to include residuals thereof and as secondary to asbestos exposure, is denied. 

Entitlement to service connection for colon cancer, to include residuals thereof and as secondary to asbestos exposure, is denied.

Entitlement to service connection for prostate cancer, to include residuals thereof and as secondary to asbestos exposure, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to asbestos exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


